DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed on 12/02/2021, with respect to the rejections of claims 1-20 under 35 U.S.C. 102(a)(1) as being anticipated by (3GPP TSG RAN WG1 Meeting #90, Prague, Czechia, 21st-25th August 2017, R1-1713524, Agenda Item: 5.2.2.3.3, Source: Samsung, Title: Channel Access for Autonomous UL Access) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 09/02/2021 has been withdrawn.  
The objections of claims 1-20 are withdrawn in view of amendments.

Allowable Subject Matter
4.	Claims 1-3, 5, 7-9, 11, 13-16, 18 and 20-26 (now 1-20) are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The main reason for the allowance of the claims is the inclusions/amendments of the limitations in claims 1, 7, 14, 15, and 16 which are not found in cited references.  Further, the prior arts on record do not suggest following:
	“determining a second contention window size (CWS), wherein determining the second CWS comprises at least one of the following:”
on condition that a first time length is greater than a first time threshold and that first indication information indicating a hybrid automatic repeat request (HARQ) status is not received after the first uplink burst, determining that the second CWS is greater than a first CWS;”
	“performing second LBT based on the second CWS, and sending a second data packet on a second uplink burst on condition that the second LBT succeeds, wherein the second uplink burst is later than the first uplink burst;”
	“wherein the first time length is an interval between a first reference time unit and a second reference time unit corresponding to the first uplink burst, wherein the first CWS is used for a LBT previous to the second LBT, wherein the first reference time unit is later than the second reference time unit corresponding to the first uplink burst, wherein the first reference time unit is a starting time unit of a second uplink burst, and wherein the second reference time unit corresponding to the first uplink burst is a time unit in the first uplink burst.”
	Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463